DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Kucher (Reg. No. 69,114) on January 6, 2021.
The application has been amended as follows: 

17. (Currently Amended) An optoelectronic component comprising:
a carrier;
a laser diode arranged with a bottom side on the carrier,

a radiation-guiding layer arrangement located in front of the lateral face of the laser diode in the radiation direction along a y axis,
wherein the layer arrangement comprises at least a first layer and a second layer,
wherein the first layer is deposited by a first molding process on the carrier directly adjacent to the radiation surface of the lateral face of the laser diode,
wherein the second layer is located on the first layer,
wherein the first layer and the second layer abut each other via a boundary surface,
wherein the second layer is transparent for the electromagnetic radiation,
wherein the first layer has a smaller refractive index than the second layer,
wherein the layer arrangement is arranged configured such that the electromagnetic radiation of the laser diode is coupled into an irradiation surface of the second layer, guided in the second layer to a radiation surface of the second layer, and emitted via the radiation surface of the second layer,
wherein the second layer is formed of a second forming material,
wherein the radiation surface of the second layer is produced as a formed surface by a second molding process, 
wherein a distance from a boundary surface of an upper side of the carrier increases along the y axis originating from the irradiation surface of the second layer in a direction of the radiation surface of the second layer with increasing distance from the irradiation surface, and
wherein the radiation surface of the second layer is located at a larger distance along the y axis with respect to the carrier than the irradiation surface of the second layer.


arranging a laser diode for emitting electromagnetic radiation with a bottom side on a carrier in a lateral direction of the electromagnetic radiation, the laser diode having a radiation surface of a lateral face; and
forming a radiation-guiding layer arrangement in front of the lateral face of the laser diode in a direction of the electromagnetic radiation along a y axis, wherein the layer arrangement comprises at least a first layer and a second layer, wherein the first layer is deposited on the carrier, wherein the second layer is subsequently deposited on the first layer by a second molding method so that the first layer and the second layer abut each other via a boundary surface, wherein the second layer is formed from a material transparent for the electromagnetic radiation, wherein the first layer has a smaller refractive index than the second layer, wherein the layer arrangement is configured such that the electromagnetic radiation of the laser diode is coupled into the second layer and is guided to a radiation surface of the second layer, wherein the radiation surface of the second layer is produced as a formed surface by the second molding method, 
wherein a distance from a boundary surface of an upper side of the carrier increases along the y axis originating from an irradiation surface of the second layer in a direction of the radiation surface of the second layer with increasing distance from the irradiation surface, and
wherein the radiation surface of the second layer is arranged at a larger distance along the y axis with respect to the carrier than the irradiation surface of the second layer.

41. (Currently Amended) The method according to claim 32, wherein the first layer is formed such that starting from the irradiation surface of the second layer the first layer has a constant layer thickness in a first section, wherein after the first section the layer thickness of the first layer increases along the y axis to the carrier than the radiation surface of the laser diode, and wherein the radiation surface of the second layer is arranged above the fourth section of the first layer .

42. (New) The method according to claim 41, wherein the second layer is arranged on a first section of the first layer, on a second section of the first layer and on a third section of the first layer with an essentially constant layer, wherein the second layer covers the first layer in a fourth section, and wherein the radiation surface of the second layer is arranged at a distance from the grading in a radiation direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 17, 19, 21, 26, 27, 30, 32, 35 and 38-49 are allowed.
Claim 17 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a distance from a boundary surface of an upper side of the carrier increases along the y axis originating from the irradiation surface of the second layer in a direction of the radiation surface of the second layer with increasing distance from the irradiation surface, and wherein the radiation surface of the second layer is located at a larger distance along the y axis with respect to the carrier than the irradiation surface of the second layer.”
Claim 32 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein a distance from a boundary surface of an upper side of the carrier increases along the y axis originating from an irradiation surface of the second layer in a direction of the radiation surface of the second layer with increasing distance from the irradiation surface, and wherein the radiation surface of the second layer is arranged at a larger distance along the y axis with respect to the carrier than the irradiation surface of the second layer.”
Claim 48 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein, along the y axis between two adjacent laser diodes, the first layer is formed such that, starting from the irradiation surface of the second layer, the first layer has a constant layer thickness in a first section, wherein, after the first section, the layer thickness of the first layer increases continuously in a second section in a direction to a third section, wherein, in the third section, the layer thickness remains constant, and wherein at an end of the third section the first layer is a grading in which the layer thickness of the first layer decreases and remains constant in a fourth section”.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828